Case 1:18-cr-00841-VSB Document 52 Filed 11/13/19 Page 1 of 1
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com


                                                                 MICHAEL J. GILBERT

                                                                 michael.gilbert@dechert.com
                                                                 +1 212 698 3886 Direct
                                                                 +1 212 698 0426 Fax
 November 13, 2019
                                                                 11/18/2019

 BY ECF

 The Honorable Vernon Broderick
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re: United States v. David Toles, et. al., (18 Cr. 841) (VSB)
     Modification of Bail Conditions for Friengy Caraballo

 Dear Judge Broderick:

 We write on behalf of Friengy Caraballo, a defendant in the above-captioned case, to request a
 modification of his bail conditions with the consent of both Pretrial Services and the government.
 Both Pretrial Services and the government have consented to the removal of the location
 monitoring condition in Mr. Caraballo’s original bail conditions, along with the removal of all
 curfew restrictions. We respectfully request that the Court approve this modification of Mr.
 Caraballo’s bail conditions. Thank you for your consideration of this matter.

 Sincerely,


 /s/ Michael J. Gilbert

 Michael J. Gilbert
 Dechert LLP
 212-698-3886
 Micahel.gilbert@dechert.com

 Shriram Harid
 Dechert LLP
 212-649-8744
 Shriram.harid@dechert.com

 CC:     AUSA Tara La Morte (By ECF)
         Pretrial Services Officer Jonathan Lettieri
